t c memo united_states tax_court reza and connie m rezazadeh petitioners v commissioner of internal revenue respondent docket nos filed date reza rezazadeh pro_se james e schacht for respondent memorandum opinion couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies in petitioners' federal income taxes and penalties penalty year deficiency sec_6662 dollar_figure big_number big_number dollar_figure after concessions by the parties the issues remaining for decision are whether petitioners are entitled to a business_bad_debt deduction for under sec_166 for unpaid loans to a corporation in which reza rezazadeh petitioner was an employee shareholder and for attorney's_fees incurred in attempts to collect the loan whether petitioners are entitled to deductions under sec_162 for travel_expenses incurred by connie m rezazadeh mrs rezazadeh during whether petitioners' deduction for under sec_162 of inventory petitioners claimed on their and federal income tax returns deductions for unreimbursed employee_expenses in the amounts of dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of the amounts claimed respectively in a stipulation of settled issues stipulation petitioners conceded the entire disallowance for and dollar_figure of the disallowance for accordingly with respect to the deduction claimed for dollar_figure of the disallowance remains at issue which is issue number above on their return petitioners also claimed a deduction of dollar_figure for sales_taxes paid on an automobile in the notice_of_deficiency respondent disallowed the deduction in its entirety in the stipulation petitioners conceded this adjustment storage space is subject_to the provisions of sec_280a and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations for the years at issue the remaining adjustments in the notices of deficiency for and relating to the taxable_portion of petitioners' social_security income is computational and will be resolved by the court's holdings on the contested issues some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioners husband and wife were legal residents of platteville wisconsin at the time their petitions were filed petitioner is highly educated possessing degrees in aeronautical engineering and european and islamic laws a juris doctorate a master of laws in international law and economics a doctorate of juridical science in comparative law and a doctorate of philosophy in political science and economics petitioner speaks five languages since petitioner has been employed in various political science-related positions by the university of wisconsin-platteville the university at platteville wisconsin during the years through petitioner was chairman of the political science department at the university in petitioner relinquished the chairmanship but remained employed as a full-time professor in petitioner retired as professor emeritus by the mid-1970's petitioner was disenchanted with academic life felt that he was highly underemployed and was utilizing only a small fraction of his knowledge in teaching political science courses in petitioner decided to look for an executive position with several international corporations with the expectation that he could use his multidisciplinary background to achieve higher employment status and a higher salary while the corporations petitioner contacted were impressed with his background petitioner was unable to secure employment because he was approaching the age of by petitioner decided to form his own corporation in an effort to achieve his goals in date petitioner and another individual peter takos jr mr takos formed international management and investment corp the corporation an iowa corporation to find appropriate properties in the united_states for overseas investors investors would be charged commissions and fees for the services rendered petitioner and mr takos contributed dollar_figure each as initial corporate capital petitioner was executive vice president and secretary of the corporation while mr takos served as president and treasurer petitioner and mr takos agreed that the day-to-day management of the corporation would be handled by mr takos since he was locally based as a real_estate agent in dubuque iowa these duties required only a nominal portion of mr takos' time petitioner was responsible for carrying out the basic functions of the corporation his services to the corporation included traveling twice to europe in and to conduct a market study regarding the aims of the corporation and establishing a process for finding appropriate clients or investors establishing contacts with reputable real_estate agencies throughout the united_states toward seeking and selecting appropriate properties visiting selected properties making feasibility studies and preparing a portfolio for sales presentations traveling to europe for consultations and sales presentations with selected agents and customers and resolving a variety of international problems relating to each client such as visas immigration commercial treaties etc petitioner generally worked about hours per week for the corporation during the academic year and hours per week during the summer months petitioner maintained his employment with the university as a professor during petitioner's first trip to europe in it became clear that the europeans would not deal with the corporation unless the corporation established creditworthiness when the corporation was unable to borrow from any of the local banks petitioner loaned dollar_figure to the corporation so that the corporation would have adequate working_capital and could establish credit the loan was evidenced by an investment certificate dated date showing an initial maturity_date of date with a right of renewal and for the payment of interest pincite percent per annum petitioner made two additional advances to the corporation dollar_figure on date and dollar_figure on date as it became necessary to sustain and expand the corporation's property transactions both of these advances were also evidenced by investment certificates which provided initial maturity dates of year after the date of the certificate a renewal option and interest pincite percent per annum in all petitioner advanced dollar_figure to the corporation through the investment certificates petitioner and mr takos decided that until the corporation was financially able to establish regular salaries for the two officers each officer would receive in place of a stated salary percent of the net_proceeds from commissions and fees received annually by the corporation up to a maximum of dollar_figure per year per officer from to the corporation enjoyed some success the total commissions and fees received during these years were dollar_figure dollar_figure and dollar_figure respectively petitioner received as hi sec_50 percent of the net_proceeds dollar_figure in dollar_figure in and dollar_figure in no payments were made by the corporation on the dollar_figure investment certificates sometime in upon his return from a european business trip petitioner discovered that mr takos had sold all of the corporation's inventory of local properties and absconded to the state of florida with the proceeds and most of the corporate records petitioner filed a shareholder's derivative suit against mr takos on behalf of the corporation on date a state court in iowa rendered a judgment against mr takos and his wife judgment debtors in favor of the corporation for dollar_figure in actual damages dollar_figure in punitive_damages and reasonable attorney's_fees pursuant to iowa law a receiver was appointed to collect the assets of the corporation including the judgment against mr takos and his wife and to liquidate the corporation the receiver soon determined by date that there were no assets of the judgment debtors in the state of iowa nor did the judgment debtors have any significant assets in florida on which the judgment could be satisfied furthermore the attorney in florida who had been employed to examine the judgment debtors stated i don't believe that further collection efforts will be worthwhile in his application to terminate receivership and final report dated date the receiver reported that there were no corporate assets in the corporation other than the judgment and that in his opinion the judgment was virtually worthless upon the receiver's recommendation the receiver was discharged and the judgment of the corporation was transferred to petitioner in consideration of petitioner's payment of all attorney's_fees related to the suit the receivership and the collection efforts made in florida from to petitioner paid a total of dollar_figure in attorney's_fees to the law firm that handled the suit and also served as the receiver once the judgment was transferred to petitioner he retained the same counsel in florida to continue efforts to collect the judgment in the florida attorney informed petitioner that the judgment was not collectible because the judgment debtors had no assets there is no evidence in the record to show that there was ever any likelihood of collection of the judgment between and at this point petitioner was out dollar_figure consisting of the dollar_figure investment certificates and the dollar_figure he spent in attorney's_fees to have the judgment transferred to him and to attempt collection against the debtors petitioner concluded in that the dollar_figure constituted a worthless business debt therefore beginning in and through the years at issue petitioners claimed on their federal_income_tax returns as business bad_debts an amount that would reduce their federal_income_tax for the respective years to nearly zero more specifically petitioners deducted dollar_figure in dollar_figure in dollar_figure in and dollar_figure in petitioners intended to continue claiming bad_debt deductions on their federal_income_tax returns until the deductions equaled the dollar_figure respondent did not audit petitioners' return in the notices of deficiency respondent disallowed the claimed bad_debt deductions for tax years through respondent determined that the deductions were not allowable because it has not been established that you incurred these losses as business bad_debts if it should be determined that you did incur these bad_debt losses in the respective years then you would be entitled to non-business bad_debts only the facts relating to other adjustments that remain at issue are discussed later in this opinion the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 in general sec_166 allows a deduction for any debt that becomes worthless during the taxable_year to qualify for a worthless_debt deduction the taxpayer must show that a debtor- creditor relationship was intended between the taxpayer and the debtor that a genuine debt in fact existed and that the debt became worthless within the taxable_year sec_1_166-1 income_tax regs 54_tc_239 the court is satisfied that there was a debtor-creditor relationship and that the corporation owed a genuine debt to petitioner the first question is the year in which the dollar_figure debt became worthless respondent contends that the debt became worthless in petitioner contends the debt became worthless in the court agrees with respondent in the corporate receiver reported there were no assets of the judgment debtors upon which the judgment could be collected and that collection efforts would not be worthwhile the receiver was of the opinion that the judgment was virtually worthless based on the receiver's opinion the receivership was terminated and the judgment was transferred to petitioner the court finds that when the receiver established in that the corporation had no assets other than the worthless judgment the debt owing by at trial counsel for respondent asserted for the first time that petitioner's advances of dollar_figure constituted capital contributions to the corporation the court rejects that contention the court is satisfied that the investment certificates constituted loans and were not capital contributions with respect to the dollar_figure in legal expenses paid_by petitioner the court concludes that those expenses were so closely related to the advances petitioner made to the corporation that such expenses assume identical characteristics as the dollar_figure advances so that the two components of petitioner's claimed deductions are accorded identical treatment see blauner v commissioner tcmemo_1967_156 see also 47_tc_592 the corporation to petitioner also became worthless at that time it was clear that the debt to petitioner would never be repaid petitioner argues that the debt became worthless in when the florida attorney informed him that the judgment was not collectible because of lack of assets held by the judgment debtors however petitioner did not present any evidence to demonstrate what circumstances if any existed between and to suggest that there was any chance of recovering the judgment accordingly the court holds that the debt of dollar_figure owed to petitioner became worthless in the second question is whether the indebtedness to petitioner was a business or a nonbusiness indebtedness sec_166 distinguishes between business bad_debts and nonbusiness bad_debts sec_166 sec_1_166-5 income_tax regs business bad_debts may be deducted against ordinary_income and are deductible whether such debts become wholly or partially worthless during the year nonbusiness bad_debts may be deducted only as short-term_capital_losses and only if the debts become wholly worthless in the year claimed sec_166 a bad_debt is characterized as business rather than nonbusiness if the debt bears a proximate relationship to the taxpayer's trade_or_business sec_1_166-5 income_tax regs in determining whether such relationship exists the proper measure is the taxpayer's dominant motivation a significant motivation is not sufficient 405_us_93 the relationship between a debt and the taxpayer's trade_or_business is a question of fact 725_f2d_945 3d cir affg in part and vacating in part tcmemo_1982_98 in other words the determination of the taxpayer's dominant motive is a factual one 882_f2d_1271 7th cir affg tcmemo_1986_229 the question of dominant motive is ascertained as of the time the loan or guaranty is made 590_f2d_884 10th cir the loss from a direct loan to a corporation or from the guaranty of a loan is evaluated under the same dominant motive standard b b rider corp v commissioner supra pincite when the creditor or guarantor of a corporate debt is a shareholder investor and also an employee mixed motives for the loan and guaranty are present and the critical issue becomes which motive is dominant united_states v generes supra pincite investing is not a trade_or_business 373_us_193 the rewards of investing are expectative that is the rewards result from appreciation and earnings on the investment rather than from personal effort or labor united_states v generes supra pincite one's role or status as an employee is a business_interest id pincite its typical nature is the exertion of effort and labor in exchange for a salary id therefore in order to show that a loss is created or acquired in connection with a trade_or_business the taxpayer must show that the loan was made either to protect the employment of the taxpayer or as part of an established business of financing corporations bernstein v commissioner tcmemo_1989_422 citing 511_f2d_185 6th cir in determining the dominant business or nonbusiness motive of a shareholder lending money to a corporation in which the shareholder is also an employee courts look primarily to three objective factors the amount of the loan with the taxpayer's investment in the corporation the amount of the taxpayer's after-tax salary and other sources of gross_income available to the taxpayer at the time of the loan united_states v generes supra 68_tc_714 65_tc_1092 the larger the taxpayer's investment the smaller his salary and the larger his other sources of gross_income the more likely the courts are to find a dominant nonbusiness motive for the loan united_states v generes supra on this issue as to whether the debt constituted a business or nonbusiness_bad_debt the record is clear that petitioner was not in the business of lending money to corporations therefore in order to deduct the loans to the corporation as a business_bad_debt petitioner had to show that the dominant motive in making the loans was to protect his employment as opposed to an investment in the corporation petitioner made a significant contribution to the corporation as a result of his efforts it appears the corporation was on its way to becoming a successful venture the total commissions and fees earned by the corporation from to were dollar_figure dollar_figure and dollar_figure respectively while petitioner received in and approximately percent of these net_proceeds in lieu of a stated salary in petitioner received only dollar_figure as salary because petitioner and mr takos decided to limit the amount they received from the corporation to dollar_figure each until the corporation was successfully established the court does not believe that petitioner would have been able to survive financially on this limited salary if petitioner had not maintained his full-time job at the university during the years to considering the limited salary petitioner received from the corporation the fact that petitioner received a full-time salary from the university while the corporation was in business and the fact that petitioner made a significant initial capital_contribution of dollar_figure to the corporation the court concludes that at the time petitioner made the loans to the corporation the dominant motive in making the loans was to protect petitioner's investment 405_us_93 while the court is satisfied that petitioner's ultimate goal was for the corporation to earn sufficient income whereby he could retire from the university and have a higher standard of living at the time the loans were made petitioner was in the process of nurturing the corporation had petitioner not made the loans to the corporation the corporation would not have survived and petitioner's substantial investment of dollar_figure would have been at risk although petitioner had a significant motive for protecting his employment the dominant motive was to protect and enhance his investment in the corporation petitioner argued on brief that the dollar_figure judgment rendered by the iowa court in favor of the corporation represented a trade_or_business asset of the corporation and since the judgment was transferred to petitioner the trade_or_business characteristics of that judgment also transferred to petitioner thus petitioner argues the debt was a business_bad_debt the court rejects that argument the tax characteristics of the judgment are not before the court the tax characteristics of petitioner's advances to the corporation are at issue in the transfer petitioner received an asset a judgment which unfortunately turned out to have no value the debt owing to petitioner from the corporation always remained as a debt and its characteristic was not changed by the transfer of the judgment to petitioner in support of his argument that the debt was a business debt petitioner cited numerous cases in which advances to corporations by employees and or shareholder-employees were found to constitute business bad_debts fitzpatrick v commissioner tcmemo_1967_1 litwin v united_states aftr 2d ustc par big_number d kan affd 983_f2d_997 10th cir baldwin v commissioner tcmemo_1993_433 291_f2d_669 2d cir revg 34_tc_910 376_f2d_623 9th cir revg tcmemo_1965_314 kelson v united_states ustc par c d utah 292_fsupp_59 d n j revd 420_f2d_461 3d cir jaffe v commissioner tcmemo_1967_215 litterio v commissioner tcmemo_1992_524 affd without published opinion 21_f3d_423 4th cir the court has considered these cases and concludes these cases are not inconsistent with the holding in this case the cases cited by petitioner recite the same principles set forth in this opinion that a debt will be characterized as a business debt rather than as a nonbusiness_debt if the debt bears a proximate relationship to the taxpayer's trade_or_business and that the determination of such a relationship is a question of fact this court is satisfied that the facts of this case are distinguishable from the facts of the cases relied on by petitioner the second issue relates to travel_expenses incurred by mrs rezazadeh during petitioner was scheduled to present in his capacity as a political science professor at the university a paper on local_government in the nation of colombia in date at the third world studies 14th national conference held at the university of nebraska at omaha nebraska preparing such a paper required extensive research in bogota colombia due to other commitments petitioner was unable to travel to bogota to conduct the necessary research petitioner asked his wife mrs rezazadeh who is of colombian origin to travel to bogota to do the research for the paper mrs rezazadeh has a doctoral degree in psychology degree having written an extensive dissertation to complete the degree mrs rezazadeh was knowledgeable of the research process furthermore being of colombian origin and having relatives in bogota mrs rezazadeh was very familiar with local offices and institutions in colombia mrs rezazadeh traveled to bogota on date and returned to the united_states on date for a total travel period of days the case of 292_fsupp_59 d n j revd 420_f2d_461 3d cir relied on by petitioner on brief was the opinion of the u s district_court that held that the debt in question was a business_bad_debt interestingly that holding was reversed by the court_of_appeals for the third circuit petitioner did not cite nor discuss the court of appeals' reversal her research was used by petitioner at the omaha nebraska conference on their federal_income_tax return petitioners claimed unreimbursed employee business_expenses of dollar_figure for the travel_expenses incurred by mrs rezazadeh for her research trip to bogota more specifically the expenses claimed included the standard mileage rate for automobile travel from petitioners' home in platteville to the airport in chicago illinois and back to platteville the round-trip airfare from chicago to bogota miscellaneous meals and lodgings in chicago parking at the chicago airport meals in bogota and the bogota airport departure tax expenses for lodging in bogota were not claimed because mrs rezazadeh stayed with her relatives in the notice_of_deficiency respondent disallowed the claimed employee business_expenses determining that the primary purpose of the trip was for pleasure not business at trial respondent acknowledged that mrs rezazadeh did spend some time doing research while she was in bogota sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such deductions include traveling expenses_incurred while away from home in the pursuit of a trade_or_business including amounts expended for meals_and_lodging sec_162 if travel_expenses are incurred for both business and other purposes the travel_expenses are deductible only if the travel is primarily related to the taxpayer's trade_or_business sec_1_162-2 income_tax regs if a trip is primarily personal in nature the travel_expenses are not deductible even if the taxpayer engaged in some business activities at the destination id whether travel is related primarily to the taxpayer's trade_or_business or is primarily personal is a question of fact sec_1_162-2 income_tax regs the amount of time during the period of the trip that is spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal id the taxpayer must prove that the trip was primarily related to the trade_or_business rule a at trial petitioners presented evidence indicating that mrs rezazadeh spent of the days she was in bogota including weekends and holidays doing research which included collecting studying organizing and tabulating over pages of material while mrs rezazadeh did spend some time visiting relatives while she was in bogota the court is satisfied that her trip to bogota was primarily for business and not personal purposes accordingly petitioners are entitled to deduct those business-related travel_expenses that have been properly substantiated generally with respect to the substantiation of expenses if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in the case of travel_expenses including meals_and_lodging while away from home sec_274 overrides the so-called cohan_rule 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 no deduction may be allowed for expenses_incurred for travel on the basis of any approximation or the unsupported testimony of the taxpayer sec_274 imposes stringent substantiation requirements to which taxpayers must strictly adhere thus that section specifically proscribes deductions for travel_expenses in the absence of adequate_records or sufficient evidence corroborating the taxpayer's own statement at a minimum the taxpayer must substantiate the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred at trial the only evidence petitioners presented was a copy of mrs rezazadeh's round-trip airline ticket to bogota the ticket indicated the dates and destination of travel and the dollar_figure cost of the round-trip flight petitioners have properly substantiated their entitlement to a travel expense deduction for the amount of the flight with respect to the other expenses claimed petitioners have not satisfied the strict substantiation requirements of sec_274 and therefore are not entitled to deduct the remaining travel_expenses claimed with respect to the third issue petitioner has authored and published several books conducting this activity in a portion of sec_274 provides generally that in the case of an individual who travels outside the united_states away from home in pursuit of a trade_or_business or an activity under sec_212 no deduction shall be allowed under sec_162 or sec_212 for that portion of the expenses of such travel otherwise allowable under such sections that under regulations prescribed by the secretary is not allocable to such trade_or_business or to such activity sec_274 provides certain exceptions to the applicability of sec_274 one of which is where the portion of the time of travel outside the united_states away from home that is not attributable to the taxpayer's trade_or_business or a sec_212 activity is less than percent of the total time on such travel in this case the travel time spent by mrs rezazadeh on activities not attributable to petitioner's trade_or_business was considerably less than percent of her total travel time moreover the record does not show that any of the expenses_incurred by mrs rezazadeh not attributable to petitioner's trade_or_business would have otherwise been allowable under sec_162 consequently the provisions of sec_274 are not applicable to this issue petitioners' personal_residence on their federal_income_tax return petitioners filed a schedule c in which the income and expenses of this activity were reported as a trade_or_business among the expenses claimed were expenses related to an office in the home in which petitioners claimed one-eighth of the expenses of their home as being attributable to this business activity the one eighth portion of the home_office expenses claimed were the following dollar_figure utilities dollar_figure property taxes dollar_figure house depreciation dollar_figure total petitioners claimed only dollar_figure of this amount as a deduction pursuant to sec_280a which limits the home_office deduction to the amount of income from the activity that in petitioners' case was dollar_figure for however petitioners additionally claimed a deduction of dollar_figure that is described on the schedule c as storage of inventory cost one-eighth of the total space calculated as above in the notice_of_deficiency respondent did not question petitioners' entitlement to a deduction of expenses for an office in the home but disallowed the dollar_figure claimed for storage of inventory cost because the claimed storage expenses related to the same business activity the writing and publishing of books and was also subject_to sec_280a the substantiation of the amounts claimed is also not at issue as previously stated sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_280a in general denies deductions with respect to the use of a dwelling_unit that is used by the taxpayer during the taxable_year as a residence sec_280a however allows the deduction of expenses allocable to that portion of a dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a furthermore sec_280a allows the deduction of expenses allocable to the portion of the dwelling_unit used on a regular basis as a storage unit for the inventory of the taxpayer held for use in the taxpayer's trade_or_business of selling products at rental or wholesale but only if the selling unit is the sole fixed location of such trade_or_business respondent determined in the notice_of_deficiency that sec_280a limits the deductibility of the amount claimed for both the home_office and inventory storage to the amount of income earned by the activity accordingly respondent determined that of the total of dollar_figure claimed by petitioners on their return for the home_office and inventory storage dollar_figure dollar_figure the deduction is limited to the dollar_figure income earned by the activity petitioners contend that pursuant to internal_revenue_service publication business use of your home only the deductibility of the portion of the home used as a home_office is limited by sec_280a and there is no limitation on the deduction for inventory storage accordingly petitioners claim they are entitled to deduct their inventory storage costs regardless of the amount of income generated by the activity during the taxable_year sec_280a specifically limits the deduction for both an office in the home and for inventory storage to the gross_income derived from such use for the taxable_year since petitioners used the home_office and inventory storage for the same business activity petitioners' total deduction for both of these spaces in their residence is limited to dollar_figure the income earned from the activity during with respect to petitioners' reliance on publication while the publication is not completely clear with respect to the applicability of the sec_280a income limitations to deductions for inventory storage regardless of the interpretations or conclusions reached by petitioners from this publication it is well settled that authoritative tax law is contained in statutes regulations and judicial decisions and not in informal publications zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 internal_revenue_service publications like the one on which petitioners relied are merely guides published by the service to aid taxpayers 381_us_68 petitioners may not rely on such publications to the extent the information in them conflicts with the law respondent is sustained on this issue the final issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations sec_6662 provides for an addition_to_tax equal to percent of the portion of the underpayment to which the section applies under sec_6662 'negligence' includes any failure to make a reasonable attempt to comply with the provisions of this title and the term 'disregard' includes any careless reckless or intentional disregard negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 however under sec_6664 the penalty under sec_6662 shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith respondent determined that for tax years and petitioners were liable for the sec_6662 penalty with respect to the claimed business_bad_debt deductions for tax_year the penalty relates only to unreported taxable social_security income in the amount of dollar_figure with respect to the claimed bad_debt deductions for and since facts and circumstances determine whether an indebtedness is business or nonbusiness the court finds that petitioner in good_faith believed that the debts were appropriately characterized as business bad_debts and that the debts became worthless in the court holds on this record that petitioners did not claim the bad_debt deductions in a negligent manner accordingly with respect to the sec_6662 penalties for and petitioners are sustained with respect to the negligence_penalty related to the unreported social_security income for the court holds for petitioners as evidenced by their calculation on the worksheet accompanying their income_tax materials as to the amount of taxable social_security_benefits for petitioners concluded that the dollar_figure in social_security_benefits received by them during was nontaxable upon concluding that none of the social_security_benefits received in was taxable petitioners reported on line 21b of their return as the taxable_amount of the social_security_benefits petitioners failed to report on the face page of their tax_return the actual amount of social_security_benefits they received that year based on their reported income and expenses petitioners properly calculated that none of the social_security_benefits received in was taxable the worksheet however is not filed and is not part of the tax_return the court does not find that petitioners' failure to report on the face of their return the amount of social_security_benefits received constitutes negligence or represents a disregard of rules or regulations accordingly with respect to the penalties for petitioners are sustained decisions will be entered under rule
